Title: To George Washington from William Heath, 29 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 29. 1782.
                        
                        Captain Pray has just written me that he lately sent a serjeant and two men as a patrole down below the block-house at Dobbs’ ferry as far as the ship, to observe if there was not a communication kept up with the main. The ship’s
                            boat with the lieutenant on board came over to the Jersey shore after two deserters who had crossed—the serjeant and two
                            men fired on the boat and drove her off—it is supposed the lieutenant was wounded. The serjeant afterwards, contrary to his orders, went down below fort Lee in the night, was attacked
                            by the refugees, himself wounded, and with the two men taken prisoners and carried to New York, where the serjeant
                            remains; but the two men have just arrived here, each under parole. Enclosed is a copy of one of the paroles. I have
                            ordered them to their regiments—not to be put on duty, or to be absent until I know your pleasure respecting them. I
                            think the paroling soldiers in this way, is a finished piece of craftiness; it was practiced by sir Guy Carleton when he
                            commanded in Canada—and may be productive of most pernicious consequences if allowed at this time. The lads, when I told
                            them they were not to regard such a parole, and that they must join their regiments, at once discovered that they expected
                            to have had leave to go home. What mode of conduct they ought to observe, and whether the commissary of prisoners should
                            give credit as for two men received, or that no regard should be paid to the paroles, your excellency’s superior wisdom can
                            best determine.
                        A soldier by the name of Peter Cumings Gilbert belonging to the 2d Massachusetts regiment, has just given me
                            the enclosed letter from the honorable mr Prescott, covering a certificate from captain Stratton of Gilbert’s surrendering
                            himself to him—He deserted in the month of April last. I can only observe that mr Prescott is a gentleman of
                            distinguished character in Massachusetts, and that from the appearance of the lad, he is fully sensible of his error and
                            folly, and that he will behave better in future. I therefore beg leave to submit his case and attendant circumstances to
                            your consideration.
                        In consequence of the resignation of the judge advocate general, and one of his deputies, the general courts-martial cannot transact the necessary business which lays before them. Endeavours have been used to prevail on some gentleman
                            to act pro tempore, but it is declined—as no compensation it is said, can be allowed for it. In such case, what shall be
                            done? I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Littelton 6the May 1782
                            
                            This Sertyfy that Corpll Gilbart in the 2 Mastts Regt in Capt. Adm Baileys Company frely & with
                                out Controle Deliverd him Self to me as A Deserter from Sd Regt & Company this Day at four O’Clock A:M.
                            
                                Aron Straton Capt.

                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Groton 15th May 1782
                            
                            I do myself the honor to address you in behalf of Peters Cumings Gilbert who lately deserted the Army;
                                the young man was sensible of his Error & immediately resign’d himself to an Officer as will appear by
                                Certificate, he Sustains a good Character & assures me he will return to his Duty & let the World know he
                                is an honest man & good Soldier—I should be happy to have him receive his pardon, for which purpose I have
                                wrote to Colo. Sprout, and am sure it will give you great pleasure to forgive the Offence when it is consistent with
                                honor. I am,dear sir, with sentiments of great Esteem & respect, your very Huml. Servt
                            
                                Oliver Prescott

                            
                        
                        
                     Enclosure
                                                
                            
                                 26 May 1782
                            
                            I Augustus Peck of New haven in the province of Connecticut do hereby pledge my faith and word of honor
                                to his excellency Sir Guy Carlton, that I shall not do or say any thing contrary to the interest of his majesty or his
                                government, and that whenever required so to do, I shall repair to whatever place his excellency, or any other his
                                majesty’s commander in chief in America shall judge expedient to order me. Given under my hand at New York, this 26.
                                day of May 1782.

                            
                                Witness John Hullart
                                Augustus Peck, private
                                4th Connecticut regt
                            
                        
                        
                    